Citation Nr: 0725052	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2006, the veteran testified at a 
Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing in March 2006, the veteran testified 
that he had received private medical treatment for his 
rhinitis as well as treatment at the Dorn VA Medical Center.  
He also stated that he had a physical scheduled for the next 
month (April 2006) at the VA facility.  The veteran 
thereafter submitted copies of his private medical records 
from W.D.R., M.D., dated from 2004-2005.  These are the most 
recent medical records in the claims file.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The VA medical records to include the report of 
the April 2006 physical should be obtained in compliance with 
VA's duty to assist.  

Under Diagnostic Code 6522, a 30 percent disability rating 
will be assigned to a veteran with service-connected allergic 
or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97.  A 10 
percent rating will be assigned if no polyps are found, but 
the veteran's nasal passages are obstructed greater than 50 
percent on both sides or completely on one side.

The December 2004 VA examination and the private medical 
records do not reflect the presence of polyps or obstruction.  
At the VA examination, the veteran was noted to be on no 
medication, and to have no current evidence of acute or 
chronic nose or sinus disease.  However, the veteran 
testified that he has had continuous sinus problems with 
exacerbations which are variable and seasonal which he 
described, essentially indicating that his service-connected 
disorder was much worse than shown on VA examination.  He 
also subsequently submitted private medical records dated 
from 2004 to 2005 which showed complaints of persistent sinus 
congestions, sore throat, post-nasal drainage, sinus 
pressure, and upper respiratory congestion.  While the 
diagnoses during this period included pharyngitis, strep 
throat, laryngitis, upper respiratory infection, and 
sinusitis, and not rhinitis, the reported findings are not 
specific to the VA Rating Schedule such that the Board can 
delineate the symptomatology attributable to service-
connected disability from nonservice-connected disability.  
The Board finds that the veteran should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Dorn VA 
Medical Center, for allergic rhinitis.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays or a 
computerized tomography of the sinuses, if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should state (1) if the 
veteran has polyps; and (2) if the 
veteran's nasal passages are obstructed 
greater than 50 percent on both sides or 
completely on one side.  The examiner 
should clearly distinguish any 
respiratory symptomatology due to 
nonservice-connected disease from that 
due to service-connected allergic 
rhinitis.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

